Case 1:20-cv-03290-LDH-LB Document 1 Filed 07/22/20 Page 1 of 13 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 Derrick Burton,                                                 Civ. Action #:
 Individually, and on behalf of all others similarly situated,
                                                                         COMPLAINT
                                       Plaintiff,                 (Collective and Class Action)
                -v-
                                                                 Date Filed:
 City Lumber, Inc.,
                                                                 Jury Trial Demanded
                                       Defendant.

      Plaintiff Derrick Burton (“Plaintiff” or “Burton”), on behalf of himself and all others
similarly situated, by Abdul Hassan Law Group, PLLC, his attorneys, complaining of the
Defendant City Lumber Inc. (“Defendant” or “CLI”), respectfully alleges as follows:


                          NATURE OF THE ACTION
1. Plaintiff alleges on behalf of himself, and other similarly situated current and former
   employees who worked for the Defendant and who elect to opt into this action pursuant to
   the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 216 (b), that he and they are: (i)
   entitled to unpaid wages from Defendant for working more than forty hours in a week and
   not being paid an overtime rate of at least 1.5 times the regular rate for each and all such
   hours over forty in a week; and (ii) entitled to maximum liquidated damages and attorneys’
   fees pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq. including 29 U.S.C.
   §§ 216(b).


2. Plaintiff complains on behalf of himself and a class of other similarly situated current and
   former hourly employees who worked for the Defendant, pursuant to the Fed. R. Civ. Proc.
    23, that he and they are: (i) entitled to unpaid overtime wages from Defendant for working
    more than forty hours in a week and not being paid an overtime rate of at least 1.5 times the
    regular rate and at least 1.5 times the applicable New York State minimum wage rate for
    each and all such hours over forty in a week; and (iii) entitled to costs and attorney’s fees,
    pursuant to the New York Minimum Wage Act (“NYMWA”), N.Y. Lab. Law §§ 650 et
    seq., (“NYLL”) including NYLL § 663, and the regulations thereunder – 12 NYCRR § 142-



                                                    1
Case 1:20-cv-03290-LDH-LB Document 1 Filed 07/22/20 Page 2 of 13 PageID #: 2




    2.2.


3. Plaintiff and the class members are also entitled to recover compensation for not receiving
   wage notices and statements required by NYLL 195, under Article 6 of the New York Labor
   Law, and attorneys’ fees pursuant to Section 198 of the New York Labor Law.


4. Plaintiff is also entitled to recover his unpaid wages, and wage deductions, under Article 6 of
   the New York Labor Law including Section 191, 193, under Article 6 of the New York
   Labor Law and is also entitled to maximum liquidated damages, interest, and attorneys’ fees
   pursuant to Section 198 of the New York Labor Law.


                          JURISDICTION AND VENUE
5. This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1337 and
   supplemental jurisdiction over Plaintiff’s state law claims pursuant to 28 U.S.C. § 1367. In
   addition, the Court has jurisdiction over Plaintiff’s claims under the Fair Labor Standards Act
   pursuant to 29 U.S.C. § 216 (b).


6. Venue is proper in the Eastern District of New York pursuant to 28 U.S.C. § 1391(b) and/or
   29 U.S.C. § 216 (b).

7. This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C. §§
           2201 2202.


                              THE PARTIES
8. Plaintiff Derrick Burton (“Plaintiff” or “Burton”) is an adult, over eighteen years old, who
   currently resides in Kings County in the State of New York.


9. Upon information and belief and at all times relevant herein, City Lumber, Inc. (“Defendant”
   or “CLI”) was a for-profit corporation with a place of business located at 49-47 31st Street,
   Long Island City, NY 11101, where Plaintiff was employed.




                                                2
Case 1:20-cv-03290-LDH-LB Document 1 Filed 07/22/20 Page 3 of 13 PageID #: 3




                       STATEMENT OF FACTS
10. Upon information and belief, and at all relevant times herein, Defendant was in the business
   of warehousing and distributing lumber and building supplies.


11. At all times relevant herein, Defendant employed approximately over 100 employees during
   the class period.

12. At all times relevant herein, Plaintiff was employed by Defendant as a delivery person.

13. At all times relevant herein, Plaintiff was an hourly employee of Defendant and his last
   regular rate of pay was about $23.45 an hour.

14. At all times relevant herein, Defendant had a policy and practice of deducting from the work
   time of Plaintiff, about 30 minutes for a meal/lunch period daily. However, due to the
   demands of Plaintiff’s job, Plaintiff did not receive a bona fide meal break within the
   meaning of the FLSA and NYLL. As a result of this unlawful wage deduction, Plaintiff is
   owed overtime wages for about 2.5 to 3 overtime hours or more each week during his
   employment with Defendant.

15. At all times relevant herein, Plaintiff worked about 45-60 hours or more each week for
   Defendants; 5-6 days a week.

16. A more precise statement of the hours and wages may be made when Plaintiff Burton obtains
   the wage and time records Defendants were required to keep under the FLSA and NYLL.
   Accurate copies of Plaintiff’s wage and time records that Defendants were required to keep
   pursuant to 29 USC 211, 29 CFR 516 and NYLL 195, 12 NYCRR 142.2-6 are incorporated
   herein by reference.

17. At all times relevant herein and for the time Plaintiff was employed by Defendants,
   Defendants failed and willfully failed to pay Plaintiff an overtime rate of at least 1.5 times his
   regular rate of pay for all hours worked in excess of forty hours in a week.

18. At all times relevant herein, Defendant did not provide Plaintiff and the putative class



                                                 3
Case 1:20-cv-03290-LDH-LB Document 1 Filed 07/22/20 Page 4 of 13 PageID #: 4




   members with the notice(s) required by NYLL 195(1).

19. At all times relevant herein, Defendant did not provide Plaintiff and the putative class
   members with the statement(s) required by NYLL 195(3) – the wage statements provided to
   Plaintiff did not contain all hours worked by Plaintiff nor all wages earned, among other
   deficiencies.

20. The violations complained of herein were also suffered by putative class members.


21. Upon information and belief and at all times relevant herein, Defendant had annual revenues
   and/or expenditures in excess of $500, 000. Plaintiff references and incorporates herein,
   accurate copies of records of Defendant’s business volume and revenues as well as business
   operations and commerce that Defendant was required to keep and maintain under the FLSA
   including under 29 CFR 516.

22. Upon information and belief and at all times relevant herein, Defendant conducted business
   with companies outside the State of New York.

23. Upon information and belief, and at all times relevant herein, Defendant and Plaintiff
   conducted business with insurance companies outside the State of New York.

24. At all times applicable herein and upon information and belief, Defendant utilized the goods,
   materials, and services through interstate commerce such as building and construction
   materials.


25. At all times applicable herein, Defendant conducted business with vendors and other
   businesses outside the State of New York.

26. Defendant as a regular part of its business, makes payment of taxes and other monies to
   agencies and entities outside the State of New York.

27. Defendant as a regular part of its business, engaged in credit card transactions involving
   banks and other institutions outside the State of New York.



                                                 4
Case 1:20-cv-03290-LDH-LB Document 1 Filed 07/22/20 Page 5 of 13 PageID #: 5




28. At all times applicable herein and upon information and belief, Defendant utilized the
   instrumentalities of interstate commerce such as the United States mail, electronic mail, the
   internet and telephone systems.

29. Upon information and belief, and at all relevant times herein, Defendant failed to display
   federal and state minimum wage/overtime posters as required by 29 CFR 516 and 12
   NYCRR 142-2.8.

30. Upon information and belief, and at all relevant times herein, Defendant failed to notify
   Plaintiff of her federal and state minimum wage and overtime rights and failed to inform
   Plaintiff that she could seek enforcement of such rights through the government enforcement
   agencies.

31. The “present” or the “present time” as used in this complaint refers to the date this complaint
   was signed.


                       AS AND FOR A FIRST CAUSE OF ACTION
               FAIR LABOR STANDARDS ACT - 29 U.S.C 201 et Seq. (Overtime)
32. Plaintiff alleges on behalf of himself and all others similarly situated who opt into this action
   pursuant to 29 U.S.C. § 216(b), and incorporates by reference the allegations in paragraphs 1
   through 31 above as if set forth fully and at length herein.


33. The named Plaintiff has consented to be part of this action by the filing of this action on his
   behalf and with his consent.


34. The FLSA cause of action is brought as a collective action on behalf of the named Plaintiff
   and all others who are/were similarly situated and who file consents to opt-in to the action.




                                                  5
Case 1:20-cv-03290-LDH-LB Document 1 Filed 07/22/20 Page 6 of 13 PageID #: 6




35. The class of similarly situated individuals as to the FLSA cause of action is defined as
   current and former hourly employees of Defendant, and who 1) worked more than forty
   hours in a week, within at least the three-year period, preceding the filing of this complaint;
   and 2) were not paid at an overtime rate of at least 1.5 times their regular rate for each and all
   hours worked in excess of forty hours in a week as also explained above.

36. Although the precise number of putative class members is unknown, and facts on which the
   calculation of that number is based are presently within the sole control of Defendant, upon
   information and belief, there are over 100 members of the class during the class period.

37. The class definition will be refined as is necessary, including after discovery if necessary.

38. At all times relevant to this action, Plaintiff and all those similarly-situated, were employed
   by Defendant within the meaning of the FLSA – 29 U.S.C 201 et Seq.

39. Upon information and belief, and at all times relevant to this action, Plaintiff and all those
   similarly similarly-situated, were engaged in commerce and/or in the production of goods for
   commerce and/or Defendant constituted an enterprise(s) engaged in commerce within the
   meaning of the FLSA including 29 U.S.C. §§ 207(a).

40. Upon information and belief and at all times relevant herein, Defendant transacted commerce
   and business in excess of $500,000.00 annually or had revenues and/or expenditures in
   excess of $500,000.00 annually.

41. At all times relevant herein, Defendant failed and willfully failed to pay Plaintiff, and all
   those similarly similarly-situated as class members, overtime compensation at rates not less
   than 1.5 times their regular rate of pay for each and all hours worked in excess of forty hours
   in a work week, in violation of 29 U.S.C. § 207.


                               Relief Demanded
42. Due to Defendant’s FLSA violations, Plaintiff, and all those similarly situated, are entitled to
   recover from Defendant, their unpaid overtime wage compensation, plus maximum
   liquidated damages, attorney’s fees, and costs of the action, pursuant to 29 U.S.C. § 216(b).



                                                  6
Case 1:20-cv-03290-LDH-LB Document 1 Filed 07/22/20 Page 7 of 13 PageID #: 7




                         AS AND FOR A SECOND CAUSE OF ACTION
                           NYLL 650 et Seq. (Unpaid Overtime + SOH)
43. Plaintiff alleges on behalf of herself and all others similarly situated as class members and
   incorporates by reference the allegations in paragraphs 1 through 41 above as if set forth
   fully and at length herein.

                               CLASS ALLEGATIONS
44. Plaintiff sues on his own behalf and on behalf of a class of persons under Rule 23(a), (b)(2)
   and (b)(3) of the Federal Rules of Civil Procedure.


45. The class of similarly-situated individuals as to the overtime cause of action under the NYLL
   is defined as current and former hourly employees of Defendant, and who: 1) were employed
   by Defendant within the State of New York; 2) worked more than forty hours in a week,
   within at least the six-year period, preceding the filing of this complaint; and 3) were not paid
   at an overtime rate of at least 1.5 times their regular rate for each and all hours worked in
   excess of forty hours in a week as also explained above.

46. The class definition will be refined as is necessary, including after discovery if necessary.

47. Although the precise number of putative class members is unknown, and facts on which the
   calculation of that number is based are presently within the sole control of Defendant, upon
   information and belief, there are over 100 members of the class during the class period.

48. Upon information and belief, the putative class is so numerous that joinder of all members is
   impracticable.

49. Upon information and belief, the claims of the representative party are typical of the claims
   of the class.

50. The representative party will fairly and adequately protect the interests of the class.

51. The Defendant has acted or refused to act on grounds generally applicable to the class,
   thereby making appropriate final injunctive relief or corresponding declaratory relief with


                                                  7
Case 1:20-cv-03290-LDH-LB Document 1 Filed 07/22/20 Page 8 of 13 PageID #: 8




   respect to the class as a whole.


52. A class action is superior to other available methods for the fair and efficient adjudication of
   the controversy - particularly in the context of wage and hour litigation where individual
   Plaintiffs lack the financial resources to vigorously prosecute a lawsuit in federal court
   against corporate Defendants and in light of the large number of putative class members.


53. At all times relevant to this action, Plaintiff and all those similarly situated as class members,
   were employed by Defendant within the meaning of the New York Labor Law, §§ 2 and 651
   and the regulations thereunder including 12 NYCRR § 142.

54. At all times relevant herein, Defendant failed to pay and willfully failed to pay Plaintiff and
   all those similarly-situated as class members, overtime compensation at rates not less than
   1.5 times their regular rate of pay for each and all hours worked in excess of forty hours in a
   work week, in violation of the New York Minimum Wage Act and its implementing
   regulations. N.Y. Lab. Law §§ 650 et seq.; 12 NYCRR § 142-2.2.

                                 Relief Demanded
55. Due to Defendant’s NYLL overtime violations, Plaintiff, and all those similarly-situated, are
   entitled to recover from Defendant, their unpaid overtime, maximum liquidated damages,
   prejudgment interest, attorney’s fees, and costs of the action, pursuant to NYLL § 663(1).


                       AS AND FOR A THIRD CAUSE OF ACTION
                                 NYLL § 190, 191, 193, 195 and 198
56. Plaintiff alleges on behalf of herself and all others similarly situated as class members and
   incorporates by reference the allegations in paragraphs 1 through 55 above as if set forth
   fully and at length herein.


                                      CLASS ALLEGATIONS
57. Plaintiff sues on his own behalf and on behalf of a class of persons under Rule 23(a), (b)(2)
   and (b)(3) of the Federal Rules of Civil Procedure.




                                                  8
Case 1:20-cv-03290-LDH-LB Document 1 Filed 07/22/20 Page 9 of 13 PageID #: 9




58. The class of similarly-situated individuals as to the cause of action for NYLL 195(1) and
   NYLL 195(3) violations is defined as current and former hourly employees of Defendant
   who: 1) were not provided with the notice(s) required by NYLL 195(1), or 2) were not
   provided with the statement(s) required by NYLL 195(3).


59. The class includes but is not limited to employees who did not receive wage statements,
   employees who received wage statements but whose wage statements did not reflect all hours
   worked or all wages earned, and employees who did not receive the required wage notices
   setting forth the regular and overtime rate of pay among other information.

60. The class definition will be refined as is necessary, including after discovery if necessary.

61. Although the precise number of putative class members is unknown, and facts on which the
   calculation of that number is based are presently within the sole control of Defendant, upon
   information and belief, there are over 75 members of the class during the class period.

62. Upon information and belief, the putative class is so numerous that joinder of all members is
   impracticable.

63. Upon information and belief, there are questions of law or fact common to the class – (a)
   whether Defendant failed to provide Plaintiff with the notice(s) required by NYLL 195(1),
   and (b) whether Defendant failed to provide Plaintiff and the putative class with the
   statement(s) required by NYLL 195(3).

64. Upon information and belief, the claims of the representative party are typical of the claims
   of the class.

65. The representative party will fairly and adequately protect the interests of the class.

66. The Defendant has acted or refused to act on grounds generally applicable to the class,
   thereby making appropriate final injunctive relief or corresponding declaratory relief with
   respect to the class as a whole.

67. There are questions of law and fact common to the class which predominate over any


                                                  9
Case 1:20-cv-03290-LDH-LB Document 1 Filed 07/22/20 Page 10 of 13 PageID #: 10




   questions solely affecting individual members of the class, including:

 (a) whether Defendant failed to provide Plaintiff with the notice(s) required by NYLL 195(1),
      and whether Defendant failed to provide Plaintiff and the putative class with the
      statement(s) required by NYLL 195(3).


68. A class action is superior to other available methods for the fair and efficient adjudication of
   the controversy - particularly in the context of wage and hour litigation where individual
   Plaintiffs lack the financial resources to vigorously prosecute a lawsuit in federal court
   against corporate Defendant and in light of the large number of putative class members.


69. At all times relevant to this action, Plaintiff and all those similarly situated as class members,
   were employed by Defendant within the meaning of the New York Labor law, §§ 190 et seq.,
   including §§ 191, 193, 195 and 198.

70. At all times relevant herein, Defendant failed and willfully failed to provide Plaintiff and the
   class members with the notice(s) required by NYLL 195(1) – Plaintiff and the class are
   therefore entitled to and seeks to recover in this action the maximum recovery for this
   violation, plus attorneys’ fees and costs pursuant to NYLL 198 including NYLL 198(1-b), as
   well as an injunction directing Defendant to comply with NYLL 195(1).

71. At all times relevant herein, Defendant failed and willfully failed to provide Plaintiff and the
   class members with the statement(s) required by NYLL 195(3) – Plaintiff and the class are
   therefore entitled to and seeks to recover in this action the maximum recovery for this
   violation, plus attorneys’ fees and costs pursuant to NYLL 198 including NYLL 198(1-d), as
   well as an injunction directing Defendant to comply with NYLL 195(1).

                               Relief Demanded
72. Due to Defendant’s New York Labor Law Article 6 violations including violation of sections
   191, 193 and 198, Plaintiff and all those similarly situated are entitled to recover from
   Defendant, maximum recovery for violations of NYLL 195(1) and NYLL 195(3),
   prejudgment interest, reasonable attorneys’ fees, and costs of the action, pursuant to N.Y.



                                                  10
Case 1:20-cv-03290-LDH-LB Document 1 Filed 07/22/20 Page 11 of 13 PageID #: 11




   Labor Law § 190 et seq. including § 198.


                      AS AND FOR A FOURTH CAUSE OF ACTION
                              NYLL § 190, 191, 193, 195 and 198
73. Plaintiff alleges on behalf of himself and incorporates each and every allegation contained in
   paragraphs 1 through 72 above with the same force and effect as if fully set forth at length
   herein.


74. At all times relevant to this action, Plaintiff was employed by Defendant within the meaning
   of the New York Labor law, §§ 190 et seq., including §§ 191, 193, 195 and 198 and the
   applicable regulations thereunder.

75. Defendant violated and willfully violated NYLL §§ 190 et seq., including §§ 191, 193 and
   198, by failing to pay Plaintiff his unpaid overtime and non-overtime wages, Plaintiff was
   entitled to within the time required by NYLL §§ 191, 193 and 198.


                              Relief Demanded
76. Due to Defendants’ New York Labor Law Article 6 violations including violation of sections
   191, 193 and 198, Plaintiff is entitled to recover from Defendant, his entire unpaid wages,
   including his unpaid overtime, spread of hours wages, maximum liquidated damages,
   prejudgment interest, maximum recovery for violations of NYLL 195(1) and NYLL 195(3),
   reasonable attorneys’ fees, and costs of the action, pursuant to N.Y. Labor Law § 190 et seq.
   including § 198.


                              PRAYER FOR RELIEF
WHEREFORE, Plaintiff respectfully requests that this Court grant the following relief:
77. Declare Defendant (including its overtime wage payment policy and practice) to be in
   violation of the rights of Plaintiff and those similarly situated, under the FLSA and New
   York Labor Law and enjoin Defendant from engaging in such violations.


78. As to the First Cause of Action, award Plaintiff and those similarly situated who opt-in to



                                                11
Case 1:20-cv-03290-LDH-LB Document 1 Filed 07/22/20 Page 12 of 13 PageID #: 12




   this action, their unpaid overtime wage compensation due under the FLSA, together with
   maximum liquidated damages, costs and attorney’s fees pursuant to 29 USC § 216(b);

79. As to the Second Cause of Action, award Plaintiff and those similarly situated as class
   members, their unpaid overtime due under the New York Minimum Wage Act and the
   Regulations thereunder including 12 NYCRR § 142-2.2, 2.4, together with maximum
   liquidated damages, prejudgment interest, costs and attorney’s fees pursuant to NYLL § 663;

80. As to the Third Cause of Action, award of Plaintiff and those similarly situated as class
   members, maximum recovery for violations of NYLL 195(1) and NYLL 195(3), reasonable
   attorneys’ fees, and costs of the action, pursuant to N.Y. Labor Law § 190 et seq. including §
   198.

81. As to the Fourth Cause of Action, award Plaintiff all outstanding wages, including unpaid
   overtime wages, plus maximum liquidated damages, maximum recovery for violations of
   NYLL 195(1) and NYLL 195(3), reasonable attorneys’ fees, and costs of the action, pursuant
   to N.Y. Labor Law § 190 et seq. including § 198, and issue an injunction directing
   defendants to comply with NYLL 195(1) and NYLL 195(3).


82. Award Plaintiff, and all others similarly situated where applicable, any relief requested or
   stated in the preceding paragraphs but which has not been requested in the WHEREFORE
   clause or “PRAYER FOR RELIEF”, in addition to the relief requested in the wherefore
   clause/prayer for relief;

83. Award Plaintiff and all those similarly situated such other, further and different relief as the
   Court deems just and proper.

Dated: Queens Village, New York
       July 22, 2020

Respectfully submitted,
Abdul Hassan Law Group, PLLC


/s/ Abdul Hassan


                                                  12
Case 1:20-cv-03290-LDH-LB Document 1 Filed 07/22/20 Page 13 of 13 PageID #: 13




Abdul K. Hassan, Esq. (AH6510)
215-28 Hillside Avenue
Queens Village, NY 11427
Tel: 718-740-1000
Fax: 718-355-9668
Email: abdul@abdulhassan.com
Counsel for Plaintiff




                                      13
